Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 presented for examination. Applicant filed preliminary amendment on 09/26/2019 canceling the claims 1-22 and adding claims 23-42. Therefore, claims 23-42 are pending.
Priority
	Acknowledgement is made this application is a CON of application 15/333,960 filed on 10/25/2016 (U.S. Patent No. 10475009).

Amendment to the Specification
	Examiner enters amendment to the specification as submitted on 09/26/2019.

Information Disclosure Statements (IDS)
	Examiner considered IDS submitted by the applicant on 09/26/2010 and 08/18/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 23-24,30-31 and 37-38 are rejected on the ground of nonstatutory double patenting over claims 1, 4 and 15-17 of U. S. Patent No. 10,475,009 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Method and system for cardless use of an automated teller machine comprising:
	receiving, by the server from the mobile user device subsequent to the linking, login information inputted by the user; granting, by the server to the user, access to the computer application in response to the login information matching the user account information; receiving, by the server, an input from the mobile user device, the input including a selection of a displayed ATM that the user wishes to use and at least one service provided by the displayed ATM; generating and transmitting, by the server, a one-time password (OTP) for the user to enter at the selected ATM; receiving and verifying, by the server, the OTP entered into the selected ATM;  and on successful verification, authorizing, by the server, access to the at least one service available through the selected ATM, without use of a card. 
.As per claims 23, 30 and 37 of instant application, claims 1 and 15-17 of patent ‘009 teaches limitation italicized as presented above.
As per dependent claims 24, 31, 38 of instant application, claim 4 of patent ‘009 teaches the limitation.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
3.	In the instant case, Claims 23-42 are directed to system and method for system and method for cardless use of automated teller machine (ATM) and determining authorized access to services available at candidate ATM based on verifying generated and received one-time password (OTP). The claims 23-42 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

4.	Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 23 is directed to a process i.e., a series of method steps or acts, of implementing cardless use of an ATM, which is a statutory categories of invention (Step 1: YES).
Claim 30 is directed to a system comprising at least a server comprising a processor and ATM. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 37 is directed to a non-transitory computer readable storage medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 23, 30 and 37 are similar and these claims are then analyzed to determine whether it is directed to an exception. The claims recite plurality of steps for receiving user-receiving a request to log on to a computer application, granting access by the user device to the computer application, receiving ATM information submitted by the user, identifying a candidate ATM identifying the candidate ATM by comparing the submitted ATM information to the stored ATM information.
The limitations of receiving a request to log on, granting access the computer application, receiving ATM information submitted by the user, identifying the candidate ATM by comparing the submitted ATM information to the stored ATM information, as drafted, is a process that, under its broadest reasonable interpretation, under its broadest reasonable interpretation, covers comparing and matching two given information to grant access or identify information, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server comprising a processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “processor….” language, “receiving a See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “generating and transmitting a first onetime password (OTP) for the user to enter at the candidate ATM; receiving a second OTP entered into the candidate ATM; verifying that the first OTP matches the second OTP; and in response to the verification, authorizing access by the user to at least one service available through the candidate ATM, without use of a card.” The current combination of claim is integrated into practical application by providing "technology-based solution" to problem of physical ATM card and PIN dependency in providing access to banking services (see Specification: paragraph [0004]) . The order combination of elements of claim provides techniques of providing cardless access to variety of user identified candidate ATM for restricted future use and anywhere in world secured by one-time password (OTP) that is accepted at the user identified ATM and further verified by the server authorizing the specific requested preauthorized cardless service claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 27 and 19-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal et al., Indian Patent Publication No. IN 3468/DEL2014A (reference N in attached PTO-892) in view of Raja et al., U.S. Pub No. 2016/00195637 (reference A in attached PTO-892).
As per claim 23, Jindal et al. teach a computer-implemented method for cardless use of an automated teller machine (ATM) by a user (see Fig.1, ATM (110), User (102)), the method implemented using a computer system comprising a server, the server including at least one processor in communication with a database (see Fig. 1, Bank Server (112), the database storing a user profile of the user and stored ATM information (server Hosting Application (108-2): paragraph [0063], the stored ATM information identifying a plurality of ATMs (see Fig. 3B, Account Details, Account Identifier: paragraph [0082]) the method comprising:
receiving, by the server from a user device of the user, a request to log on to a computer application, the request including at least one security feature submitted by the user (see Fig. 3A, Step 306; paragraph [0087]; where user login using Login ID and password);
granting, by the server, access by the user device to the computer application in response to verifying that the submitted at least one security feature matches at least one profile security feature stored in the user profile (Fig. 3A, Step 308: paragraph [0088]; where user is presented with banking option page including cardless withdrawal page after authentication);
receiving, by the server, ATM information submitted by the user device via the computer application, the ATM information identifying a candidate ATM, wherein the candidate ATM is not associated in the database with the user profile (see 3A, Step 310; Fig.  3B, ATM Identifier (354): paragraph [0088]; where user enter ATM identifier which is not associated with the user profile);
identifying, by the server, the candidate ATM by comparing the submitted ATM information to the stored ATM information; generating and transmitting, by the server to the user device, a first onetime password (OTP) for the user to enter at the candidate ATM (see Fig. 3A, Steps 312 and 314: paragraph [0089]; where one time code is generated and transmitted to registered user device in response to entering ATM code and amount in Step 310);
in response to the verification, authorizing, by the server, access by the user to at least one service available through the candidate ATM, without use of a card (Fig. 4, Cardless 
Raja et al. teach receiving, by the server, a second OTP entered into the candidate ATM; verifying, by the server, that the first OTP matches the second OTP (see Fig. 1, Server Machine (120) -> Cash Request Validator (170): paragraph [0037-0038, 0050]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow receiving, by the server, a second OTP entered into the candidate ATM; verifying, by the server, that the first OTP matches the second OTP to Jindal et al. because Raja et al. teaches including above features would enable to distribute the requested cash when the one time authorization code validation is successful (Raja et al., paragraph [0037-0038]).
As per claim 24, Jindal et al. teach claim 23 as described above. Jindal et al. teach the method, wherein 
the at least one security feature includes at least one of a password, a PIN, and a biometric (see Fig. 3A, Step 306, Password: paragraph [0087]).
As per claim 25, Jindal et al. teach claim 23 as described above. Jindal et al. teach the method, wherein 
the ATM information includes at least one of geolocation information of a user device associated with the user, an ATM ID code, a building name, a street name, a post code, a barcode, and a QR code (see Fig. 3B, Step 354, ATM Identifier: Number, Serial Number, Bank/Location: paragraph [0090]).
As per claim 27, Jindal et al. teach claim 23 as described above. 
Jindal et al. do not teach verifying that the first OTP entered into the candidate ATM matches the second OTP further comprises comparing the first OTP to the second OTP within the database.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow verifying that the first OTP entered into the candidate ATM matches the second OTP further comprises comparing the first OTP to the second OTP within the database to Jindal et al. because Raja et al. teaches including above features would enable to distribute the requested cash when the one time authorization code validation is successful (Raja et al., paragraph [0037-0038]).
As per claim 29, Jindal et al. teach claim 23 as described above. Jindal et al. teach the method comprising:
receiving, by the server from the user device via the computer application, a request to access at least another service available through the candidate ATM (see Fig.  4, Step 402: Cash Withdrawal, PIN Change, Balance Enquiry and Cardless Withdrawal; Fig. 5, Step 502: paragraph [0091]; where another service available includes Cash Withdrawal, PIN Change, Balance Enquiry);
determining, by the server, that the user is not authorized to access the at least another service without use of a card; and instructing the candidate ATM, by the server, to refuse access to the user to the at least another service (see Fig. 3A, Step: 308, XYZ Bank -> Account Statement, Change Password, Fixed Deposit; paragraph [0037]; where these services are not Cardless transaction and use of these transaction without a card will be refused).

As per claim 30, Jindal et al. teach a computer system for cardless use of an automated teller machine (ATM) by a user (see Fig.1, ATM (110), User (102)) , the computer system comprising a server, the server including at least one processor in communication with a 
As per claims 31-36, Jindal et al. teach claim 30 as described above. Claims 31-36 are rejected under same rational as claims 24-29 as described above. 

As per claims 37, Jindal et al. teach at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon for cardless use of an automated teller machine (ATM) by a user (see Fig.1, ATM (110), User (102)), wherein when executed by at least one processor, the processor at a server of a computer system and in communication with a database (see Fig. 1, Bank Server (112)), the database storing a user profile of the user and stored ATM information server (Hosting Application (108-2): paragraph [0063], the stored ATM information identifying a plurality of ATMs, the computer-executable instructions cause the processor to Execute steps as described in claim 23 above.
As per claims 38-42, Jindal et al. teach claim 37 as described above. Claims 38-42 are rejected under same rational as claims 24-29 as described above. 

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal et al., Indian Patent Publication No. IN 3468/DEL2014A (reference N in attached PTO-892) in view of Raja et al., U.S. Pub No. 2016/0019537 (reference A in attached PTO-892) further in view of Balint et al., U.S. Pub No. 2013/0139147 (reference B in attached PTO-892)
As per claim 26, Jindal et al. teach claim 23 as described above. Jindal et al. teach the method comprising:

generating and transmitting the OTP to the user device is performed in response to determining that the user requested to use the at least one service (see Fig. 5, Step 504 -> Step 506; where OTP is generated by Server after selection of Cardless Withdrawal option by the user device).
Jindal et al. do not teach determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service.
Balint et al. teach determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service (see paragraph 0030]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service to Jindal et al. because Balint et al. teaches including above features would enable to access the service by specifying the code/password (Balint et al., paragraph [0030]).
As per claim 28, Jindal et al. teach claim 23 as described above. Jindal et al. teach the method comprising:
determining, by the server, that the user accessed the at least one service available through the candidate ATM, without use of a card (see Fig. 3A, Cardless Withdrawal (310) -> 
instructing, by the server, the candidate ATM to provide access to the user to the at least one service (see Fig. 5, Step 510).
Jindal et al. do not teach determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service; and instructing, (by the server, the candidate ATM) to provide access to the user to the at least one service.
Balint et al. teach determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service; and instructing, (by the server, the candidate ATM) to provide access to the user to the at least one service (see paragraph 0030]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow determining, by the server, that the user is authorized to use the at least one service, wherein the step of generating and transmitting the OTP to the user device is performed in response to determining that the user is authorized to use the at least one service; and instructing, (by the server, the candidate ATM) to provide access to the user to the at least one service to Jindal et al. because Balint et al. teaches including above features would enable to access the service by specifying the code/password (Balint et al., paragraph [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:

Crowell (U.S. Pub No. 2009/0078758) teaches cardless transaction using a telephone number.
Lee (U.S. Pub No. 2009/0328168) teaches registering and certifying one time password by plurality of mode 
Metral  (U.S. Pub No. 2013/0262303) teaches secure transactions with mobile device.
Ramachandran (U.S. Patent No. 7,686,213) teaches cash withdrawal from ATM via videophone.
Stinson et al. (U.S. Patent No. 6,045,039) teach cardless automated teller machine.
Varadarajan et al. (U/S. Patent No. 8,924,712) teach authenticating users to ATMs for cardless transactions..
Varadarajan et al. (U.S. Pub No. 2011/0238573) teach cardless ATM transaction
Wu et al. (U.S. Pub No. 2011/0016047) teach financial transaction system and automated Teller Machine (ATM) and method for operating an ATM.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691 
01/14/2021